





AMENDMENT TO THE
INTEGRA LIFESCIENCES HOLDINGS CORPORATION
FOURTH AMENDED AND RESTATED 2003 EQUITY INCENTIVE PLAN
(EFFECTIVE AS OF July 16, 2020)
THIS AMENDMENT (this “Amendment”) to the Integra Lifesciences Holdings
Corporation Fourth Amended and Restated 2003 Equity Incentive Plan (the “Plan”)
is made by Integra Lifesciences Holdings Corporation (the “Company”) as of the
date set forth at the end of this Amendment.
WHEREAS, the Company sponsors and maintains the Plan, which was previously
amended and restated effective as of May 23, 2017;
WHEREAS, pursuant to Section 9(a) of the Plan, the Board of Directors of the
Company (the “Board”) has reserved the right to amend the Plan;
WHEREAS, the Board deems it desirable to amend the Plan on the terms and
conditions set forth in this Amendment; and
WHEREAS, the Board has determined that the nature of the amendments made to the
Plan pursuant to this Amendment are such that stockholder approval of this
Amendment is not required.
NOW, THEREFORE, the Plan is hereby amended as follows:
1.Minimum Vesting. Effective for any Award granted on or after the date of
adoption of this Amendment, a new Section 7.9 is added to the Plan as follows:
7.9. Minimum Vesting. Notwithstanding any other provision of the Plan to the
contrary, all Awards, and all portions of Awards, shall be subject to a minimum
vesting schedule of at least twelve (12) months following the date of grant of
the Award; provided that the foregoing limitations shall not
preclude the acceleration of vesting of any such Award upon the death or
Disability of a Participant or preclude the double-trigger Change in Control
treatment set forth in Section 8.5(a) of the Plan. Notwithstanding the
foregoing, Awards with respect to 5% of the maximum aggregate number of Shares
that may be granted under the Plan pursuant to Section 5 may be granted under
the Plan to any one or more Participants without respect to such minimum vesting
provisions.
2.Dividends. Effective for any Award granted on or after the date of adoption of
this Amendment, Section 7.3(b) of the Plan is amended in its entirety to read as
follows:
b) Rights as a Stockholder. Unless the Committee determines otherwise, a Key
Employee or Associate who receives Restricted Stock shall have certain rights of
a stockholder with respect to the Restricted Stock, including voting and
dividend rights, subject to the restrictions described in subsection (c) below,
Section 7.6(ii) below, and any other conditions imposed by the Committee at the
time of grant. Unless the Committee determines otherwise, certificates
evidencing shares of Restricted Stock will remain in the possession of the
Company until such Shares are free of all restrictions under the Plan.
3.Remaining Provisions. The remaining provisions of the Plan will continue in
full force and effect unless and until further modified or amended in accordance
with the terms of the Plan.
4.Capitalized Terms. Capitalized terms used in this Amendment that are not
specifically defined in this Amendment will have the meanings set forth in the
Plan.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by an
authorized individual on the date set forth below.


INTEGRA LIFESCIENCES HOLDINGS CORPORATION






By:    /s/ Peter J. Arduini     Date:    July 16, 2020
Name:    Peter J. Arduini


Title:    President and Chief Executive Officer







